Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-7, drawn to an algae sample collection method, classified in A01G33/00.
II. Claims 8-11, drawn to an algae cultivation and testing container, classified in C12M 1/00.
III. Claims 12-14, drawn to a library of collected algae samples, classified in C05F17/20.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions have acquired a separate status in the art in view of their different classifications; and
The inventions require a different field of search (e.g. searching different classes/subclass or electronic resources, or employing different search strategies or search queries).
For example, the inventions claimed touch on completely different aspects which applicant views as novel. Invention I seems to imply the cultivation of algae for the application to an inundated crop/field, which does not significantly overlap in scope with Inventions II & III. Invention II requires that a contained sample of algae be testable, not significantly overlapping .

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.


The inventions are independent or distinct, each from the other because:
Inventions I, II, and III are directed to products and processes related to algae culture. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect. 
Invention I requires the steps of cultivating, harvesting, and applying an algae sample, resulting in a process with a materially different function and effect than that of Inventions II & III, since Inventions II & III do not require the step of harvesting, for example. 
Invention II requires admission of sampling and testing probes into a container, resulting in a materially different mode of operation than Inventions I & III, since such sampling and testing are not required in Inventions I & III.  
Invention III requires a repository/library of varieties of algae, with a variety of claimed maximized effects (dissolved oxygen, fixed nitrogen, Butylated Hydroxytoluene in growth media), resulting in a materially different design, since neither of Inventions I nor II requires more than one strain of algae.
Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
As the applicant is pro-se, no phone call was made to the attorney. MPEP 812.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Morgan T. Barlow whose telephone number is (571)272-8141. The examiner can normally be reached M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER POON can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.T.B./Examiner, Art Unit 3643                                                                                                                                                                                                        


/MAGDALENA TOPOLSKI/Primary Examiner, Art Unit 3619